United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q T Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2008 Or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-13145 Jones Lang LaSalle Incorporated (Exact name of registrant as specified in its charter) Maryland 36-4150422 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 East Randolph Drive, Chicago, IL 60601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 312-782-5800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T The number of shares outstanding of the registrant’s common stock (par value $0.01) as of the close of business on November 5, 2008 was 34,503,401. 1 Table of Contents Part I Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2008 and December 31, 2007 3 Consolidated Statements of Earnings for the three and nine months ended September 30, 2008 and 2007 4 Consolidated Statement of Shareholders’ Equity for the nine months ended September 30, 2008 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2008 and 2007 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 33 Part II Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Share Repurchases 35 Item 5. Other Information 35 Item 6. Exhibits 39 2 Table of Contents Part IFinancial Information Item 1.Financial Statements JONES LANG LASALLE INCORPORATED Consolidated Balance Sheets September 30, 2008 and December 31, 2007 ($ in thousands, except share data) September30, 2008 December31, Assets (unaudited) 2007 Current assets: Cash and cash equivalents $ 63,563 78,580 Trade receivables, net of allowances of $25,199 and $13,300 685,639 834,865 Notes and other receivables 87,906 52,695 Prepaid expenses 37,734 26,148 Deferred tax assets 63,576 64,872 Other 10,819 13,816 Total current assets 949,237 1,070,976 Property and equipment, net of accumulated depreciation of $224,276 and $198,169 220,068 193,329 Goodwill, with indefinite useful lives 1,479,596 694,004 Identified intangibles, with finite useful lives, net of accumulated amortization of $35,702 and $68,537 72,737 41,670 Investments in real estate ventures 180,589 151,800 Long-term receivables, net 53,170 33,219 Deferred tax assets 38,289 58,584 Other, net 47,979 48,292 Total assets $ 3,041,665 2,291,874 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ 352,262 302,976 Accrued compensation 352,305 655,895 Short-term borrowings 18,668 14,385 Deferred tax liabilities 5,131 727 Deferred income 29,101 29,756 Deferred business acquisition obligations 43,332 45,363 Other 78,466 60,193 Total current liabilities 879,265 1,109,295 Noncurrent liabilities: Credit facilities 543,209 29,205 Deferred tax liabilities 5,474 6,577 Deferred compensation 39,823 46,423 Pension liabilities 1,765 1,096 Deferred business acquisition obligations 370,269 36,679 Minority shareholder redemption liability 44,080 — Other 64,198 43,794 Total liabilities 1,948,083 1,273,069 Commitments and contingencies — — Minority interest 3,970 8,272 Shareholders’ equity: Common stock, $.01 par value per share, 100,000,000 shares authorized; 34,491,043 and 31,722,587 shares issued and outstanding 345 317 Additional paid-in capital 572,241 441,951 Retained earnings 510,911 484,840 Shares held in trust (3,480 ) (1,930 ) Accumulated other comprehensive income 9,595 85,355 Total shareholders’ equity 1,089,612 1,010,533 Total liabilities and shareholders’ equity $ 3,041,665 2,291,874 See accompanying notes to consolidated financial statements. 3 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statements of Earnings For the Three and Nine Months Ended September 30, 2008 and 2007 ($ in thousands, except share data) (unaudited) Three Months ThreeMonths NineMonths NineMonths Ended Ended Ended Ended September30, September30, September30, September30, 2008 2007 2008 2007 Revenue $ 677,084 624,151 1,900,519 1,790,291 Operating expenses: Compensation and benefits 449,186 412,920 1,259,233 1,174,842 Operating, administrative and other 154,767 132,828 487,508 375,082 Depreciation and amortization 29,194 13,893 63,908 38,828 Restructuring charges (credits) 10,461 — 10,273 (411 ) Operating expenses 643,608 559,641 1,820,922 1,588,341 Operating income 33,476 64,510 79,597 201,950 Interest expense, net of interest income 12,496 4,378 17,232 10,046 Gain on sale of investments — — — 6,129 Equity in earnings (losses) from real estate ventures (693 ) 4,979 (1,938 ) 11,480 Income before provision for income taxes and minority interest 20,287 65,111 60,427 209,513 Provision for income taxes 5,112 17,384 15,228 55,940 Minority interest, net of tax 171 1,197 1,838 1,197 Net income $ 15,004 46,530 43,361 152,376 Net income available to common shareholders (Note 9) $ 15,004 46,530 42,358 151,704 Basic earnings per common share $ 0.44 1.44 1.30 4.73 Basic weighted average shares outstanding 34,217,379 32,416,773 32,627,905 32,060,102 Diluted earnings per common share $ 0.43 1.38 1.25 4.50 Diluted weighted average shares outstanding 35,035,602 33,610,782 33,965,981 33,701,963 See accompanying notes to consolidated financial statements. 4 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statement of Shareholders’ Equity For the Nine Months Ended September 30, 2008 ($ in thousands, except share data) (unaudited) Accumulated Additional Shares Other Common Stock Paid-In Retained Held in Comprehensive Shares Amount Capital Earnings Trust Income Total Balance at December31,2007 31,722,587 $ 317 441,951 484,840 (1,930 ) 85,355 $ 1,010,533 Net income — — — 43,361 — — 43,361 Shares issued for Staubach acquisition 1,997,682 20 99,980 — — — 100,000 Shares issued under stock compensation programs (1) 770,774 8 (5,606 ) — — — (5,598 ) Tax benefits of vestings and exercises — — 4,013 — — — 4,013 Amortization of stock compensation — — 31,903 — — — 31,903 Dividends declared — — — (17,290 ) — — (17,290 ) Shares held in trust — (1,550 ) — (1,550 ) Foreign currency translation adjustments — (75,760 ) (75,760 ) Balance at September30,2008 34,491,043 $ 345 572,241 510,911 (3,480 ) 9,595 $ 1,089,612 (1) Includes shares repurchased for payment of employee taxes on stock awards. See accompanying notes to consolidated financial statements. 5 Table of Contents JONES LANG LASALLE INCORPORATED Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2008 and 2007 ($ in thousands) (unaudited) NineMonths NineMonths Ended Ended September30, September30, 2008 2007 Cash flows from operating activities: Net income $ 43,361 152,376 Reconciliation of net income to net cash operating activities: Depreciation and amortization 63,908 38,828 Equity in losses (earnings) from real estate ventures 1,938 (11,480 ) Gain on sale of investments - (6,129 ) Operating distributions from real estate ventures 1,767 10,592 Provision for loss on receivables 16,013 8,012 Minority interest 1,838 1,197 Amortization of deferred compensation 39,558 31,068 Amortization of debt issuance costs 2,308 438 Change in: Receivables 124,085 (41,443 ) Prepaid expenses and other assets (7,316 ) (13,325 ) Deferred tax assets, net 2,495 (798 ) Excess tax benefits from share-based payment arrangements (4,013 ) (25,807 ) Accounts payable, accrued compensation and other accrued liabilities (399,064 ) 9,889 Net cash (used in) provided by operating activities (113,122 ) 153,418 Cash flows from investing activities: Net capital additions – property and equipment (72,243 ) (71,320 ) Business acquisitions (282,950 ) (86,984 ) Capital contributions and advances to real estate ventures (36,634 ) (26,841 ) Distributions, repayments of advances and sale of investments 29 34,523 Net cash used in investing activities (391,798 ) (150,622 ) Cash flows from financing activities: Proceeds from borrowings under credit facilities 1,278,124 764,285 Repayments of borrowings under credit facilities (759,838 ) (695,329 ) Debt issuance costs (9,498 ) (450 ) Shares repurchased for payment of employee taxes on stock awards (13,876 ) (29,282 ) Shares repurchased under share repurchase program - (66,160 ) Excess tax benefits from share-based payment arrangements 4,013 25,807 Common stock issued under stock option plan and stock purchase programs 8,268 7,949 Payment of dividends (17,290 ) (12,056 ) Net cash provided by (used in) financing activities 489,903 (5,236 ) Net decrease in cash and cash equivalents (15,017 ) (2,440 ) Cash and cash equivalents, January 1 78,580 50,612 Cash and cash equivalents, September 30 $ 63,563 48,172 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 10,290 11,548 Income taxes, net of refunds 71,243 39,624 Non-cash financing activities: Deferred business acquisition obligations 331,559 12,996 See accompanying notes to consolidated financial statements. 6 Table of Contents JONES LANG LASALLE INCORPORATED Notes to Consolidated Financial Statements (Unaudited) Readers of this quarterly report should refer to the audited financial statements of Jones Lang LaSalle Incorporated (“Jones Lang LaSalle”, which may also be referred to as “the Company” or as “the Firm,” “we,” “us” or “our”) for the year ended December 31, 2007, which are included in Jones Lang LaSalle’s 2007 Annual Report on Form 10-K, filed with the United States Securities and Exchange Commission (“SEC”) and also available on our website (www.joneslanglasalle.com), since we have omitted from this report certain footnote disclosures which would substantially duplicate those contained in such audited financial statements.
